DETAILED ACTION
	This is the first office action for US Application 17/524,006 for a Pivoting Mesh Shelf Locking Clamp.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,463,433 to Stein et al.  Regarding claim 1 Stein et al. discloses a shelf locking clamp that can be used with a mesh shelf.  The clamp comprises a body (16) having a first end and an opposite second end.  There is a first convexity (see fig. 4… right side of 18) extending from the body proximate the first end.  There is a first arm (20) extending from the body proximate to the second end.  The body defines a lower profile between the first convexity and the first arm, and the clamp is rotatable about the first convexity relative to a shelf bracket between a first unlocked position and a locked position.
Regarding claim 2, there is a second convexity (see fig. 4… the left side of 18) extending from the body proximate to the first end, the first convexity and the second convexity extending oppositely from each other.  Regarding claim 3, there is a second arm (22) extending from the body proximate to the second end.  Regarding claim 5, there is a second arm (22) extending from the body, and each of the first arm and the second arm terminating in a hook.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stein et al.  Regarding claim 4, Stein et al. discloses a second arm extending from the body proximate to the second end, but does not specifically disclose the first and second arms as resiliently bendable.  However, the specific material used is a matter of design preference that would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention.  One of ordinary skill in the art would know to utilize a resilient material such as a plastic for strength and cost considerations.
Regarding claim 6, Stein et al. discloses a second arm extending from the body proximate to the second end and parallel to the first arm, but does not specifically disclose the first and second arms as resiliently bendable.  However, the specific material used is a matter of design preference that would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention.  One of ordinary skill in the art would know to utilize a resilient material such as a plastic for strength and cost considerations.
Regarding claim 7, Stein et al. discloses a second convexity extending from the body proximate the first end.  The first and second convexities defining an axis of rotation between them.  There is a second arm extending from the body proximate to the second end and parallel to the first arm, but does not specifically disclose the first and second arms as resiliently bendable.  However, the specific material used is a matter of design preference that would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention.  One of ordinary skill in the art would know to utilize a resilient material such as a plastic for strength and cost considerations.

Allowable Subject Matter
Claims 8-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2008/0067139 to Claypool
US 5641083 to Metcalf
US 6641098 to Proffitt
US 10021972 to Robinson
US 2006/0175495 to Gregory
WO 9428777 to Sweeney
The above prior art discloses various shelf supports.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M MARSH whose telephone number is (571)272-6819. The examiner can normally be reached Mon-Thurs 9 am-7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN M. MARSH
Primary Examiner
Art Unit 3632



/STEVEN M MARSH/Primary Examiner, Art Unit 3632